                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                            NO. 4:05-CR-43-H


UNITED STATES OF AMERICA,             )
                                      )
                                      )
                                      )
     v.                               )
                                      )
                                                        ORDER
                                      )
THOMAS ORMOND,                        )
                                      )
     Defendant.                       )
                                      )



     This matter is before the court on James B. Craven III’s

letter, which this court construes as a motion pursuant to Local

Criminal Rule 32.1 for release of the presentence report in this

matter.    Mr. Craven informs the court that he represents defendant

and plans to file a petition for pardon on his behalf.              For good

cause shown, United States Probation shall release a copy of

defendant’s PSR to Mr. Craven for use in connection with his

representation of defendant.

     This 21st day of September 2020.



                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#26



          Case 4:05-cr-00043-H Document 14 Filed 09/21/20 Page 1 of 1
